Court of Appeals No. 02-14-00329-CV
                                    Trial Court Cause No. CV-12-04-234
                                                                                       FILED IN
DENNIS GARTMAN and JERRY K. BAKER,                   §                           IN COURT
                                                                                2nd THE DISTRICT   COURT
                                                                                            OF APPEALS
                                                     §                            FORT WORTH, TEXAS
                                Plaintiffs,          §                          12/31/2014 4:54:06 PM
                                                     §                              DEBRA SPISAK
                                                                                         Clerk
VS.                                                  §                            OF WISE COUNTY, TEXAS
                                                     §
AVEKO General Aviation, s.r.o.; AVEKO, s.r.o.;       §
PESZKE S.C.; AERO AT Sp.zo.o; GALAXY-high            §
TECHNOLOGY, s.r.o.; GOBASH LSA, LLC; and             §
U.S. AVIATION GROUP, LLC,                            §
                              Defendants.            §                            271ST JUDICIAL DISTRICT

December 23, 2014

                                                 AFFIDAVIT

      I, Denise Hill, Official Court Reporter for the 271st District Court of Wise County, Texas, am
making this affidavit in reference to the above-styled and numbered cause.

        Defendant, AERO AT Sp.zo.o, filed a notice of appeal in this case. The Defendant designated as
part of its appellate record the Reporter’s Record pertaining to hearings held on April 1, 2013, and April
23, 2013.

        I was not the official court reporter for the 271st District Court of Wise County, Texas, during
that time period, and the official who reported the proceedings has since retired and left no
forwarding address or contact information.

        In addition to that, I was made aware that official’s personal and business computers were
confiscated and are in the possession of law enforcement and that the official’s stenograph machine
was sold at auction. I contacted Wise County’s Asset Control Department and was provided a phone
number for the person who purchased that machine at auction. I left a phone message for this
individual but have not received a return call from him.



/s/Denise Hill, CSR, RPR___
DENISE HILL, CSR No. 4381
Expiration Date: 12/31/14
Official Court Reporter
271st Judicial District Court
Wise-Jack Counties
(940) 627-3200
denise.hill@co.wise.tx.us